McKay v Finger Lakes Traffic Control LLC (2022 NY Slip Op 02719)





McKay v Finger Lakes Traffic Control LLC


2022 NY Slip Op 02719


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, NEMOYER, AND BANNISTER, JJ.


419 CA 21-00495

[*1]CHARLES A. MCKAY, JR., PLAINTIFF-RESPONDENT,
vFINGER LAKES TRAFFIC CONTROL LLC, DEFENDANT-APPELLANT, SENECA STONE CORPORATION, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. 


SMITH SOVIK KENDRICK & SUGNET, P.C., SYRACUSE (DAVID M. KATZ OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
THE LAW FIRM OF JANICE M. IATI, P.C., PITTSFORD (ELIZABETH K. OGNENOVSKI OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Yates County (Jason L. Cook, A.J.), entered March 25, 2021. The order, among other things, denied the motion of defendant Finger Lakes Traffic Control LLC for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court